The motion court properly denied plaintiffs motion seeking *552additional royalties from Warner Bros. Plaintiff’s claim was previously litigated, it was determined that he is due 162/s% of the 1% of royalties owed to his predecessor, the late John S. Wojtowicz, and that determination was affirmed by this Court (72 AD3d 402 [2010], lv dismissed 15 NY3d 768 [2010]). Accordingly, plaintiff is barred by the doctrine of res judicata from relitigating this claim (see Marinelli Assoc. v Helmsley-Noyes Co., 265 AD2d 1, 5 [2000]).
Furthermore, given plaintiffs pattern of continuous and vexatious litigation concerning this subject matter for the past few decades (see e.g. New York State Crime Victims Bd. v Abbott, 212 AD2d 22 [1995]), an injunction barring him from commencing new actions or proceedings seeking royalties from the film is warranted.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Tom, Catterson, Richter and Román, JJ.